Citation Nr: 1705704	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hand disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 2007 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for a right hand condition.  


FINDING OF FACT

The Veteran's right hand condition is etiologically related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for a right hand condition have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is granting the benefit sought on appeal in full.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Service Connection

The Board has considered all of the issues the Veteran raised and the relevant evidence in the record.  The Veteran claimed entailment for service connection for right hand condition.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board determines whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Where the evidence of record supports the claim or is in relative equipoise, the Board grants the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Conversely, the Board denies the claim if the preponderance of the evidence is against granting said claim. Id.  

In this case, the Veteran contends that he has chronic hand pain caused by an injury he sustained in service.  A July 2010 VA exam of record found a widening of the scapho-trapezoidal and scapho-capitate joint space.  The examiner diagnosed a wrist strain, which is related to a right hand condition.  Treatment records from Ft. Leonard Wood also reflect that the Veteran complained of right hand pain in December 2010. Thus, the Veteran has a current disability, and, thereby, the first element of a service connection claim is satisfied. 

During the July 2010 VA examination, the Veteran reported that his right hand started hurting in 2007 after he did pushups, and continued thereafter.  The Board finds that the Veteran is competent to report what happened in service, and his lay statement is credible, as well as probative.  In addition, the Veteran's service treatment record shows that he received treatment on his right hand after injuring a finger in July 2008.  He reported ongoing pain and discoloration of his figure.  Either the Veteran's lay statement contending injury in 2007 or his documented injury in 2008 is sufficient evidence to establish the second element of a service connection claim.  

With respect to the nexus element, the March 2016 VA examination found that the Veteran's right hand condition is at least as likely as not related to his military service.  The examiner opined that the symptoms documented in the Veteran's service treatment record in July 2008-swelling of the finger and difficulty of mobility-are consistent with the Veteran's current right hand condition.  The examiner also noted that there were no documented injuries to the right hand after military service.  In light of this opinion, the evidence weighs in favor of finding a nexus between the Veteran's current right hand condition and his military service. 

In sum, the Board finds that the overall weight of the evidence of record is in favor of granting the Veteran's service connection claim.
   

ORDER

Service connection for right hand disability is granted. 





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


